In an action to enjoin picketing, publicizing that there is a strike in progress, interfering with plaintiff’s business and other activities, a temporary injunction was granted. Defendants, who are members and officials of a local labor union, appeal from the order granting the injunction and from an order denying their motion to dismiss the complaint as insufficient in law. Appellants contend that the strike at plaintiff’s plant constitutes a labor dispute within the meaning of section 876-a of the Civil Practice Act and that in any event the State court is without jurisdiction inasmuch as the acts charged in the complaint constitute unfair labor practices under the Labor Management Relations Act, 1947 (U. S. Code, tit. 29, § 141 et seq.), of which the National Labor Relations Board has exclusive jurisdiction. On the present papers on appeal, it is undisputed that the strike is in violation *903of a collective bargaining agreement binding on all parties and that the agreement provides for adequate remedies which have not been pursued. It also appears that the National Labor Relations Board has held appellants’ grievances to be without merit. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ., concur. [See post, p. 981.]